Citation Nr: 0906298	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-29 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an arteriovenous 
malformation (AVM) that resulted in a stroke in July 1989.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from June 1986 to June 
1987.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida that denied the appellant's claim 
of entitlement to service connection for an arteriovenous 
malformation (AVM) that resulted in a stroke in July 1989.

In January 2009, a videoconference hearing was held between 
the RO and the VA Central Office in Washington, D.C. before 
the undersigned, who is the Veterans Law Judge rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

The Board notes that the appellant's claim of entitlement to 
service connection for a psychiatric disorder was denied in a 
July 2005 rating decision.  The appellant submitted a notice 
of disagreement (NOD) in August 2005, and a Statement of the 
Case (SOC) was issued in February 2006.  The evidence of 
record does not contain any further correspondence from the 
appellant as to this issue.  Because the appellant has 
apparently not completed the procedural steps necessary for 
an appeal on this issue, the Board has not included it in its 
consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

The evidence of record includes a September 2003 private 
psychiatric evaluation report that states that the appellant 
was in receipt for Social Security Administration (SSA) 
disability benefits.  The appellant also testified to that 
fact during his January 2009 videoconference hearing.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where there has been a determination that the 
veteran is entitled to SSA benefits, the records concerning 
that decision are often needed by the VA for evaluation of 
pending claims, and must be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Therefore, the medical 
records from SSA pertaining to any application for benefits 
or original award of disability benefits and any continuing 
award of benefits should be requested and associated with the 
claims file.

The appellant has indicated that he had performance problems 
in service and that he was discharged because of them.  He 
maintains that these performance problems and his in-service 
headaches, diagnosed as tension headaches in April 1987, were 
precursors or warning signs of problems with his AVM.  He 
submitted copies of some of his service personnel records, 
but the RO never obtained the appellant's complete service 
personnel records.  The appellant's service personnel records 
are deemed to be within the control of the government and 
should have been included in the record in their entirety, 
including performance evaluation reports, as they may be 
determinative of the claim.  Therefore a remand is necessary 
for the purpose of obtaining seeking after such records.  See 
Bell v. Derwinski, 2 Vet. App. 492 (1992).  The relevant 
service personnel records from the Navy, June 1986 to June 
1987, should be obtained and associated with the claims file.

In a June 2005 written statement, the appellant's parents 
argued that their son exhibited signs of an impending stroke 
while he was on active duty.  They also stated that the 
appellant was diagnosed with an AVM in July 1989, and noted 
that this is a congenital condition that existed from birth.  

Thus, it seems that the AVM was a pre-existing condition and 
the question of whether or not it was aggravated by service 
beyond the natural progression of the condition has been 
raised by the evidence of record.  The law as to the 
considerations of the presumptions of soundness and 
aggravation is therefore triggered, and must be analyzed by 
the RO/AMC.  The law provides that a veteran is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service and was not 
aggravated by service will rebut the presumption of 
soundness.  38 U.S.C.A. § 1111.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

The RO has not determined whether there is clear and 
unmistakable evidence that the appellant's AVM pre-existed 
his entry into active military service in June 1986.  The RO 
did not determine whether or not the claimed AVM with 
resultant stroke shown in the post-service medical records is 
related to such a pre-existing condition.  The RO also has 
not determined whether, if that condition did pre-exist 
service, there is clear and unmistakable evidence that the 
pre-existing disorder was not aggravated to a permanent 
degree in service beyond that which would be due to the 
natural progression of the condition.  

The RO has not obtained a medical opinion on these questions.  
The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, 
the appellant has not been advised as to the evidentiary 
burden placed upon him in a case in which the presumption of 
soundness has been rebutted.  Readjudication on remand should 
reflect consideration of this theory, as well as all other 
applicable theories.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions. See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991). In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case. See Murphy v. Derwinski, 1 Vet. App. 
78 (1990). The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts. Beaty v. Brown, 6 Vet. App. 532 (1994). Thus, 
where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the appellant 
to develop the facts pertinent to the claims on appeal. 
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2008) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

In particular, the appellant should be 
advised as to the evidentiary burden 
placed upon him in a case in which the 
presumption of soundness has been 
rebutted.

2.  The AMC/RO should obtain legible 
copies of all material from the 
appellant's Navy personnel records from 
the Official Military Personnel File 
(OMPF) or from any other appropriate 
source, to include the 201 file and all 
narrative performance evaluation reports, 
if any.  All requests, negative 
responses, and information obtained 
should be associated with the claims 
file.  The appellant should also be 
notified of any negative results.  
38 C.F.R. § 3.159.

3.  The RO should contact the Social 
Security Administration (SSA) to obtain 
official documentation of any pertinent 
application for benefits filed by the 
appellant, including the List of Exhibits 
associated with any SSA Administrative 
Law Judge (ALJ) decision, as well as 
copies of all of the medical records upon 
which any decision concerning the 
appellant's initial and continuing 
entitlement to benefits was based.  All 
of these records are to be associated 
with the claims file.

4.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
government or private physicians and/or 
medical facilities and hospitals that 
have provided him with any treatment for 
his claimed neurologic disorders since 
his separation from service.  In 
particular, the records relating to 
treatment for the July 1989 stroke should 
be obtained.  After securing the 
necessary release(s), the RO should 
obtain those records that have not been 
previously secured and associate them 
with the claims file.

5.  After the above development is 
completed, the AMC/RO should arrange for 
the review of the appellant's claims file 
by a neurologist in order to determine 
the nature, onset date and etiology of 
the appellant's claimed AVM with 
resultant stroke in July 1989.  The 
reviewing doctor should consider the 
information in the claims file to provide 
an opinion as to the onset date and 
etiology of the appellant's AVM and 
stroke.  The reviewer should offer an 
opinion as to the medical probabilities 
that the current stroke residuals are 
attributable to the appellant's military 
service.  

The neurologist should respond to the 
following specific questions and provide 
a full statement of the basis for the 
conclusions reached, with citation to 
medical literature as appropriate:  
        (a)  What is an AVM? 
        (b)  Was the appellant's July 1989 
stroke etiologically related to the AVM?
        (c)  What is the likelihood, based 
on what is medically known about AVMs, 
that the appellant's AVM or the July 1989 
stroke was directly caused by any 
occurrence or incident related to the 
appellant's military service from June 
1986 to June 1987?
        (d)  What is the likelihood, based 
on what is medically known about AVMs, 
that any headaches, sleeping patterns 
and/or behavioral deficiencies documented 
in service were symptoms of the AVM as 
opposed to some other pathology?
        (e)  On the basis of the clinical 
record and the known development 
characteristics of the diagnosed AVM, can 
it be concluded with clear and 
unmistakable certainty that any such 
diagnosed AVM condition pre-existed the 
appellant's entry into active military 
service in June 1986?  
        (f)  If any AVM-related pathology 
clearly pre-existed military service, can 
it be concluded with clear and 
unmistakable certainty that the pre-
existing condition did not undergo a 
worsening in service to a permanent 
degree beyond that which would be due to 
the natural progression of the condition?  
The reviewer must discuss the March 1986 
report of medical examination at entry, 
as well as the April 1987 diagnosis of 
tension headaches and all other pertinent 
in-service and post-service clinical 
findings.

6.  Any additional development suggested 
by the evidence should be undertaken.  If 
the neurologist determines that an 
examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

7.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reviewer report.  If the report does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned to the providing 
physician for corrective action.

8.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's 
AVM/stroke claim.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories, including the presumption of 
soundness and the aggravation of pre-
existing conditions.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

